
	
		II
		112th CONGRESS
		2d Session
		S. 2067
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2012
			Mr. Casey (for himself
			 and Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to medical device regulation, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Safe, Efficient, and
			 Transparent Medical Device Approval Act or the
			 SET Device
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Establishment of schedule and promulgation of
				regulation.
					Sec. 4. Modification of de novo application
				process.
				
			2.FindingsCongress finds as follows:
			(1)Under the Safe Medical Devices Act of 1990
			 (Public Law 101–629), Congress amended section 515 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360e) to require the Food and Drug Administration
			 to reclassify preamendment class III devices to a lower class or to require
			 them to go through the premarket approval process.
			(2)The Food and Drug
			 Administration has not yet complied with the mandate of Congress under such
			 Act.
			(3)The de novo
			 process, created by the Food and Drug Administration Modernization Act of 1997
			 (Public Law 105–115), is an approval mechanism by which the Food and Drug
			 Administration may down-classify, to class I or class II, devices that have no
			 predicates and thus are designated class III, but are deemed to be of low to
			 moderate risk. The process avoids having novel, low- to moderate-risk devices
			 go through the premarket approval process. Under the current de novo process,
			 the manufacturer must first make a submission under section 510(k) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360), even if no known
			 predicate device exists. A 2011 Institute of Medicine report found that,
			 between 2005 and 2009, review times for novel therapeutic devices through the
			 de novo process nearly tripled. The report concluded that the current de novo
			 process has not met its potential as an alternative regulatory pathway, and
			 recommended the establishment of a modified de novo process.
			3.Establishment of
			 schedule and promulgation of regulation
			(a)Establishment of
			 scheduleNot later than 120
			 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services (referred to in this section as the Secretary), shall
			 establish the schedule referred to in section 515(i)(3) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 360e(i)(3)) for each device that the
			 Secretary requires to remain in class III through a determination under section
			 515(i)(2) of such Act.
			(b)Action regarding
			 class II and IIINot later
			 than 18 months after the date of enactment of this Act, the Secretary
			 shall—
				(1)issue a final regulation under section
			 515(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360e(b)) for each
			 device that the Secretary requires to remain in class III through a
			 determination under section 515(i)(2) of such Act; and
				(2)establish the
			 special controls required by section 513(a)(1)(B) of such Act (21 U.S.C.
			 360c(a)(1)(B)) for each device that is classified into class II pursuant to a
			 determination revising the classification of the device under section 515(i)(2)
			 of such Act.
				4.Modification of de
			 novo application process
			(a)In
			 generalSection 513(f)(2) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360c(f)(2)) is
			 amended—
				(1)by redesignating subparagraphs (B) and (C)
			 as subparagraphs (C) and (D), respectively;
				(2)by amending subparagraph (A) to read as
			 follows:
					
						(A)In the case of a type of device that
				has not previously been classified under this Act, a person may do one of the
				following:
							(i)Submit a report under section 510(k),
				and, if the device is classified into class III under paragraph (1), such
				person may request, not later than 30 days after receiving written notice of
				such a classification, the Secretary to classify the device under the criteria
				set forth in subparagraphs (A) through (C) of subsection (a)(1). The person
				may, in the request, recommend to the Secretary a classification for the
				device. Any such request shall describe the device and provide detailed
				information and reasons for the recommended classification.
							(ii)Submit a request for initial
				classification of the device under this subparagraph, if the person declares
				that there is no legally marketed device upon which to base a substantial
				equivalence determination as that term is defined in section 513(i). Subject to
				subparagraph (B), the Secretary shall classify the device under the criteria
				set forth in subparagraphs (A) through (C) of subsection (a)(1). The person
				submitting the request for classification under this subparagraph may recommend
				to the Secretary a classification for the device and shall include in the
				request an initial draft proposal for applicable special controls, as described
				in subsection (a)(1)(B), that are necessary, in conjunction with general
				controls, to provide reasonable assurance of safety and effectiveness and a
				description of how the special controls provide such
				assurance.
							;
				(3)by inserting
			 after subparagraph (A) the following:
					
						(B)The Secretary may decline to
				undertake a classification request submitted under clause (2)(A)(ii) if the
				Secretary identifies a legally marketed device that could provide a reasonable
				basis for review of substantial equivalence under paragraph (1), or when the
				Secretary determines that the device submitted is not of low-moderate
				risk.
						;
				and
				(4)in subparagraph
			 (C), as so redesignated—
					(A)in clause (i), by
			 striking Not later than 60 days after the date of the submission of the
			 request under subparagraph (A), and inserting Not later than 90
			 days after the date of the submission of the request under subparagraph (A)(i)
			 or 120 days after the date of the submission of the request under subparagraph
			 (A)(ii),; and
					(B)in clause (ii),
			 by inserting or is classified in after remains
			 in.
					(b)GAO
			 reportNot later than 2 years after the date of enactment of this
			 Act, the Comptroller General of the United States shall complete a study and
			 submit to Congress a report on the effectiveness of the review pathway under
			 section 513(f)(2)(A) of the Federal Food, Drug, and Cosmetic Act, as amended by
			 this Act.
			(c)Conforming
			 amendmentSection 513(f)(1)(B) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360c(f)(1)(B)) is amended by inserting a request
			 under paragraph (2) or after response to.
			
